DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-4, 6-10 and 12-23 are pending.
Claims 2, 5 and 11 are cancelled.


Response to Amendment
The amendment, filed 04 April 2022, is fully responsive.

Applicant’s amendments to the claims 1-4, 6-17 and 19-23 have overcome each and every 101 rejections previously set forth. The 101 rejections of the claims 1-4, 6-17 and 19-23 have been withdrawn.


Response to Arguments
Applicant’s arguments, see pages 6-8, with respect to the 103 rejections, are directed to that “none of Tarpo, Goettl, Roy, or Potucek, alone or in combination, teach or suggest: ‘creating a data structure representing a plurality of swimming pool system components and fluidic connections between subsets of the plurality of swimming pool system components, wherein the data structure is created using a graphical interface in which a user can define links between the plurality of swimming pool components; and detecting whether the one or more potential configurations result in unsatisfactory conditions in which components of the swimming pool or spa system could be damaged or water or energy could be wasted from the calculated fluidic flows through the plurality of swimming pool system components;’ as recited in currently amended independent claim 1.” (see page 7 first paragraph)
Examiner respectfully disagrees and submits that Tarpo, Potucek, Goettl and Roy, in combination, teach “creating a data structure representing a plurality of swimming pool system components and fluidic connections between subsets of the plurality of swimming pool system components, wherein the data structure is created using a graphical interface in which a user can define links between the plurality of swimming pool components; and detecting whether the one or more potential configurations result in unsatisfactory conditions in which components of the swimming pool or spa system could be damaged or water or energy could be wasted from the calculated fluidic flows through the plurality of swimming pool system components.” (see Claim Rejections - 35 USC § 103 section below)

More specifically, Applicant argues, see page 7 second paragraph, that “Tarpo is directed to a method for testing a spa system, unlike a method for controlling a swimming pool system, as claimed in the instant application. Tarpo is directed at data capture in the form of data packets of a predetermined protocol, which neither equates to, nor is the equivalent of creating a data structure involving user created links between pool components, as claimed in the instant application. Tarpo teaches in [00141], ‘The test scripts, in an exemplary embodiment, are designed to test the configured device connections, operation, and current draws at the available speeds.’ (Emphasis added.) Nowhere does Tarpo teach de novo creation of configurations (e.g., links) created by the user, as recited in the claims instant application. Rather, it merely tests the already configured device connections.”
Examiner respectfully disagrees, and submits that the testing performed on operation of the swimming pool system by Tarpo requires exercising or controlling of the swimming pool system. (Tarpo, Abstract “The system and method exercises the controlled devices during a testing regime, and monitors electrical current drawn by the spa system during the testing regime.”)  Also, Examiner submits that designing the test scripts with various configurations reads on “creating a data structure involving user created links between pool components”, where designing reads on “creating”, and the designer reads on the “user.”

Applicant argues, see page 7 third paragraph, that “Goettl does not teach or suggest ‘detecting whether the one or more potential configurations result in unsatisfactory conditions in which components of the swimming pool or spa system could be damaged or water or energy could be wasted’ as now recited.”
Examiner respectfully disagrees, and submits that Goettl teaches “detecting whether the one or more potential configurations result in unsatisfactory conditions in which components of the swimming pool or spa system could be damaged or water or energy could be wasted”. (Goettl, paragraph [0003] “Additionally, in some scenarios, total GPM (gallons per minute) required by the components might exceed the maximum capacity of the pump, e.g., when multiple system component’s demands exceed pump capacity. In such situations, the total GPM flow is reduced to all components, which can further reduce performance and proper system operation, and waste pump motor energy.”)

Applicant argues, see page 8 first full paragraph, that “Potucek does neither teach nor offer the capability of letting the user define links between the plurality of swimming pool components as taught in the instant application. Rather, Potucek teaches a demonstration of a configured system that the buyer intends to buy.”
Examiner respectfully disagrees, and submits that Potucek teaches “the capability of letting the user define links between the plurality of swimming pool components”. (Potucek: [0024] “Because the simulation software enables reconfiguration of the simulation control user interface 40, a salesperson can effectively tailor a sales pitch to each potential customer. The simulation software allows real-time modification of a simulation control user interface 40, as well as its buttons and functionalities. Thus, a salesperson can listen to a customer and create a customized sales presentation in the most effective manner.”; [0046] “The demonstration of the pool water features turning on could be invoked via a user navigating the “water features” buttons 118, 120, 122, 126 shown in FIGS. 3-4. For example, tapping on the waterslide button 118 could prompt the display of water flowing down the depicted waterslide 164. Tapping on waterfall button 124 could prompt the display of water flowing down the depicted waterfall 168. Also, a user could use the waterfall control 126 to select the degree of water-flow in the depicted waterfall 168.”)  First device and the pool/spa equipment read on “the plurality of swimming pool system components”, and the simulated control user interface interacting/interfacing with the pool/spa equipment through the first device, where the first device buttons and functionalities can be modified reads on “the capability of letting the user define links between …”.; The association of the buttons 118, 120, 122, 126 corresponding to the water features reads on “links between the plurality of swimming pool system components”.

Applicant argues, see page 8 second full paragraph, that “Potucek does not discuss how the user interface recognizes these components of the swimming pool system, let alone how the user interface 40 recognizes flow links between various pool components.”
Examiner submits that the claim does not recite “flow links,” but recites “links.” However, if Applicant means by “links,” the “fluidic connections,” then Applicant is encouraged to amend the claim accordingly in order to clearly recite the intended antecedence relationships.

In view of the foregoing, the arguments are not persuasive and the 103 rejection to independent claim 1, and related dependent claims, are maintained.

Further, Examiner encourages Applicant to review the claim to clarify intended antecedences or relationships of the recited elements. For example, regarding the element “data structure,” besides the limitation of “creating a data structure …”, there is no limitation that uses the data structure. In other words it is unclear what the data structure is used for or how the data structure is used in the inventive concept. Another example would be, the difference between the “plurality of swimming pool system components” and the “components of the swimming pool or spa system”.


Claim Objections
Claim 3 is objected to because of the following informalities: “claim 2” in line 1 should read “claim 1”. Appropriate correction is required.

Claim 4 is objected to because of the following informalities: “claim 2” in line 1 should read “claim 3”. Appropriate correction is required.

Claim 8 is objected to because of the following informalities: “a user request” in line 2 should read “the request”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-10 and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tarpo et al. (US 2005/0222786 A1), hereinafter ‘Tarpo’, in view of Potucek et al. (US 2015/0278930 A1), hereinafter ‘Potucek’, further in view of GOETTL et al. (WO 2021/050932 A1), hereinafter ‘Goettl’, further in view of Roy et al. (US 2020/0319621 A1), hereinafter ‘Roy’.

Regarding claim 1, Tarpo teaches:
A computer-implemented method for controlling a swimming pool or spa system, the computer-implemented method comprising: (Tarpo: Abstract, figure 2 “A test system and method for testing a spa system which includes a spa tub for holding water, an electronic controller system which controls the spa system functions, and one or more controlled devices.”)
creating a data structure representing a plurality of swimming pool system components and fluidic connections between subsets of the plurality of swimming pool system components; (Tarpo: [0030] “An exemplary embodiment of a spa test system 50 is shown in diagrammatic form in FIG. 2, for testing features of a spa 1.  This exemplary system includes a personal computer or work station 52, connected to a printer 54 for printing test reports and certificates and other records.  A bar code scanner 561 serial number of spa components such as pumps.  The computer display monitor can include touchscreen capability.  Alternatively, or in addition, the user can interact with the computer by keyboard, mouse or other input means.”; [0039] “Data can therefore be exchanged between the spa controller 2 and external systems such as the test station computer.  In an exemplary embodiment, the data can be in the form of data packets of a predetermined protocol.”; [0048] “In an exemplary embodiment, the status packet includes status data about the configuration of the spa under test, its current status as well as that of the installed devices, and the states of the spa controller board DIP switch settings.  The board and system serials packet can include serial number data for the controller 2 as well as for the installed devices in the device under test.”; [0086] “The user interface module exchanges data with a system configuration module 304, which stores data regarding the spa system configurations.  A software data acquisition module 306 receives data from the module 60, to provide spa current data to a script engine 308.”; [0141] “The Test Script File Selection listbox contains the names of all Test Scripts that have been loaded into the test station application to run on the tester.  This is the ‘test program’ to be run on the spa.  The test scripts, in an exemplary embodiment, are designed to test the configured device connections, operation, and current draws at the available speeds.”) [The spa is directed to the “swimming pool”. Facilitating the data capture, in the form of data packets of the predetermined protocol, pertaining to the spa based on the scanned bar code reads on “creating a data structure”. The devices under test and test station computer reads on “a plurality of swimming pool system components”, and the testing of the configured device connections read on testing of the “fluidic connections between subsets of the plurality of swimming pool system components”.]
receiving a request to control one or more of the plurality of swimming pool system components; (Tarpo: [0035] “A serial data stream can be passed between the computer and the spa controller, allowing data and commands to be passed from the computer to the spa controller, and for status and other data to be passed from the spa to the computer 52.”; [0091]-[0109] “An exemplary test regime carried out by the test station is described by the following process steps: 1.  Initialize the test script variables, and check operations, e.g. check for correct spa water level, diverter valves set to center position, visual spa inspection. 2.  Evaluate the spa system configuration for the spa under test. 3.  Initialize the spa for test. Main Test: a. Test Pump 1 operation. B. Test Pump 2 operation. …”.) [The spa controller receiving commands from the computer reads on “receiving a request to control”, and any of the pumps reads on “one or more of the plurality of swimming pool system components”.]
… fluidic flows through the plurality of swimming pool system components based on one or more potential configurations of the plurality of swimming pool system components capable of fulfilling the request; (Tarpo: [0120] “The controls used to operate and monitor the various configured pumps, blowers, lights, etc., are displayed on the application panel (FIG. 6).  All controls except for the Heater and Circulation pump (not user controllable), contain a push-button operation as well as an animation that represents the state of the device.  These controls act as indicators during a test routine.  When the test script is not running, the controls become buttons for interactive operation of the spa in much the same way as the panel control buttons.”; [0121] “When the Pump control (FIG. 6) is pushed, the pump state is toggled through all of the configured pump speeds (Off, Low, High).  The Pump 4 and Pump 5 controls, if enabled, allow the user to control these special single-speed pumps.  The Circulation Pump control is active with the Spa controller in the Priming Mode (activated by the reset button).  In this mode the pump can be controlled as the other pumps.  In normal spa mode, i.e. a mode in which the spa controller is controlling the spa operation as it is designed to do, the firmware of the spa controller has full control of the Circulation pump.”) [The speeds of the pumps that are in the configured system to be tested reads on “fluidic flows through the plurality of swimming pool system components based on one or more potential configurations …”, and each of the pumps to be tested responding to the test reads on “capable of fulfilling the request”.]

Tarpo does not explicitly teach: wherein the data structure is created using a graphical interface in which a user can define links between the plurality of swimming pool components; calculating fluidic flows through the plurality of swimming pool system components based on one or more potential configurations of the plurality of swimming pool system components capable of fulfilling the request; detecting whether the one or more potential configurations result in unsatisfactory conditions in which components of the swimming pool or spa system could be damaged or water or energy could be wasted  from the calculated fluidic flows through the plurality of swimming pool system components; detecting one or more potential configurations that result in satisfactory fluidic flow; selecting one of the one or more satisfactory configurations for fluidic flow to the one or more the plurality of swimming pool system components; and controlling one or more of the swimming pool components or fluidic connections to implement the selected satisfactory configuration.
Potucek teaches:
wherein the data structure is created using a graphical user interface in which a user can define links between the plurality of swimming pool system components. (Potucek: [0023] “In cases where a potential customer's own pool/spa controller is employed as the first device 12, the simulated control user interface 40 buttons and/or functionalities could interact with the pool/spa control 42 itself.  Thus, the simulated control user interface 40 could communicate with an actuator interface for controlling pool/spa equipment such as heating systems, lighting systems, cleaners, chlorinators, sanitizers, pH controllers, ORP controllers, etc. For example, the activation of the ‘light show’ button on the simulated control user interface 40 could invoke the light show media presentation on the second device 18, while also causing the customer's own white lights to turn on.  Thus, the customer could compare his or her current pool lights to more desirable lights being offered for sale, and thus become more inclined to purchase the multi-colored lights.”; [0024] “Because the simulation software enables reconfiguration of the simulation control user interface 40, a salesperson can effectively tailor a sales pitch to each potential customer. The simulation software allows real-time modification of a simulation control user interface 40, as well as its buttons and functionalities. Thus, a salesperson can listen to a customer and create a customized sales presentation in the most effective manner.”; [0046] “The demonstration of the pool water features turning on could be invoked via a user navigating the “water features” buttons 118, 120, 122, 126 shown in FIGS. 3-4. For example, tapping on the waterslide button 118 could prompt the display of water flowing down the depicted waterslide 164. Tapping on waterfall button 124 could prompt the display of water flowing down the depicted waterfall 168. Also, a user could use the waterfall control 126 to select the degree of water-flow in the depicted waterfall 168.”) [First device and the pool/spa equipment read on “the plurality of swimming pool system components”, and the simulated control user interface interacting/interfacing with the pool/spa equipment through the first device, where the first device buttons and functionalities can be modified reads on “a user can define links between …”.; The association of the buttons 118, 120, 122, 126 corresponding to the water features reads on “links between the plurality of swimming pool system components”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tarpo and Potucek before them, to modify the pool/spa controller to incorporate an interaction capability to configure the user interface to interact with the pool/spa controllers and devices/components.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would allow for reconfiguration system in real-time to consider different configurations and features (Potucek: [0024] Because the simulation software enables reconfiguration of the simulation control user interface 40, a salesperson can effectively tailor a sales pitch to each potential customer.  The simulation software allows real-time modification of a simulation control user interface 40, as well as its buttons and functionalities.  Thus, a salesperson can listen to a customer and create a customized sales presentation in the most effective manner.”).

Tarpo and Potucek do not explicitly teach: calculating fluidic flows through the plurality of swimming pool system components based on one or more potential configurations of the plurality of swimming pool system components capable of fulfilling the request; detecting whether the one or more potential configurations result in unsatisfactory conditions in which components of the swimming pool or spa system could be damaged or water or energy could be wasted  from the calculated fluidic flows through the plurality of swimming pool system components; detecting one or more potential configurations that result in satisfactory fluidic flow; selecting one of the one or more satisfactory configurations for fluidic flow to the one or more the plurality of swimming pool system components; and controlling one or more of the swimming pool components or fluidic connections to implement the selected satisfactory configuration.
Goettl teaches:
calculating fluidic flows through the plurality of swimming pool system components based on one or more potential configurations of the plurality of swimming pool system components capable of fulfilling the request; and detecting whether the one or more potential configurations result in unsatisfactory conditions in which components of the swimming pool or spa system could be damaged or water or energy could be wasted  from the calculated fluidic flows through the plurality of swimming pool system components; and (Goettl: [0003] “Additionally, in some scenarios, total GPM (gallons per minute) required by the components might exceed the maximum capacity of the pump, e.g., when multiple system component’s demands exceed pump capacity. In such situations, the total GPM flow is reduced to all components, which can further reduce performance and proper system operation, and waste pump motor energy.”; [0007] “Still further, in accordance with some embodiments of the present disclosure, the control system can prioritize the pool system components, determine if a current total flow requirement for a plurality of activated pool system components exceeds a flow capacity of the pump, and deactivate the component having the lowest priority value if the current total flow requirement exceeds the flow capacity of the pump.”; [0027] “Additionally, the control system 22 can determine the current cumulative flow requirements of the components 32a-32n currently operating, and can prevent additional control valves 30a-30n and components 32a-32n from being activated if activation of such control valve 30a-30n and component 32a-32n would result in the cumulative flow requirement exceeding the total pump flow capacity. Alternatively, in such a configuration, the control system 22 could allow the new control valve 30a-30n and component 32a-32n to be activated, but in turn deactivate a different control valve 30a-30n and component 32a-32n that has a lesser priority in order to allow the higher priority components 32-32n to operate but not allow the cumulative flow requirement to exceed the total pump flow capacity.”) [Determining the current flow requirements reads on “calculating fluidic flows”, and the activated pool system components per configuration reads on “the plurality of swimming pool system components based on one or more potential configurations”. Determining that the current total flow requirement exceeds the flow capacity of the pump reads on “detecting whether the one or more potential configurations result in unsatisfactory conditions”. Can waste pump motor energy reads on “energy could be wasted”.]
detecting one or more potential configurations that result in satisfactory fluidic flow. (Goettl: [0027] “Additionally, the control system 22 can determine the current cumulative flow requirements of the components 32a-32n currently operating, and can prevent additional control valves 30a-30n and components 32a-32n from being activated if activation of such control valve 30a-30n and component 32a-32n would result in the cumulative flow requirement exceeding the total pump flow capacity. Alternatively, in such a configuration, the control system 22 could allow the new control valve 30a-30n and component 32a-32n to be activated, but in turn deactivate a different control valve 30a-30n and component 32a-32n that has a lesser priority in order to allow the higher priority components 32-32n to operate but not allow the cumulative flow requirement to exceed the total pump flow capacity.”) [When the priority based configuration that deactivates certain valves or certain components to keep the cumulative flow requirements to not exceed the total pump flow capacity reads on “detecting one or more potential configurations that result in a satisfactory fluidic flow”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tarpo, Potucek and Goettl before them, to modify the test system to incorporate calculating flow rate requirements for all components of the pool system.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve avoiding component underperformance, excessive run times, system inefficiency, and increased power usage (Goettl: [0003] “In some instances, an operator may set a variable speed pump to an RPM value and a flow value that is below the specified flow requirement of a single component or grouping of components hoping to save energy. However, the actual result is that the associated components might underperform or not perform at all, which can result in excessive run times, system inefficiency, and increased power usage. Additionally, in some scenarios, total GPM (gallons per minute) required by the components might exceed the maximum capacity of the pump, e.g., when multiple system component’s demands exceed pump capacity. In such situations, the total GPM flow is reduced to all components, which can further reduce performance and proper system operation, and waste pump motor energy.”).

Tarpo, Potucek and Goettl do not explicitly teach: wherein the data structure is created using a graphical interface in which a user can define links between the plurality of swimming pool components; selecting one of the one or more satisfactory configurations for fluidic flow to the one or more the plurality of swimming pool system components; and controlling one or more of the swimming pool components or fluidic connections to implement the selected satisfactory configuration.
Roy teaches:
selecting one of the one or more satisfactory configurations for fluidic flow to the one or more the plurality of swimming pool system components; and (Roy: [0142] “The pump could include a software application (accessible via user interface 4562 or on a remote device having a similar user interface), described in greater detail hereinbelow, that delivers enhanced features to the user.  For example, the application could define a pool owner's usage and target modes for the user to select from including but not limited to efficiency mode, spa mode, or party mode.  Selecting a mode will automatically adjust pump speed or flow accordingly. … The application can also allow for the quick and easy ability to switch to the last selected program or ‘last known good’ program which is the last program that ran without any errors.”) [Determining the last program that ran without any errors reads on “detecting one or more potential configurations that result in a satisfactory fluidic flow”, and switching to the last known good program reads on “selecting ….”]
controlling one or more of the swimming pool components or fluidic connections to implement the selected satisfactory configuration. (Roy: [0153], figure 19G “In step 1118, the pump control logic 84 transmits an instruction to the pump to operate at a minimum speed to achieve the desired turnover rate, and the process then returns to step 1114.”) (Roy: [0144], figures 19A-19G “FIGS. 19A-19G are flowcharts illustrating processing steps of the pump control logic 84.”) [See the satisfactory condition determining process to operate/control the pool per settings and instructions as illustrate in figures 19A-19G.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tarpo, Potucek, Goettl and Roy before them, to modify the test system with various modes to incorporate automatically adjusting pump speeds, as well as, switching to the last known good program selection.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would allow for quickly and easily switching to the last program that ran without any errors (Roy: [0142] “The application can also allow for the quick and easy ability to switch to the last selected program or ‘last known good’ program which is the last program that ran without any errors.”).

Regarding claim 3, Tarpo, Potucek, Goettl and Roy teach all the features of claim  1.
Roy further teaches:
wherein the selecting step identifies the most optimal of the one or more satisfactory configurations for fluidic flow to the one or more of the plurality of swimming pool system components based on one or more criteria. (Roy: [0142] “The pump could include a software application (accessible via user interface 4562 or on a remote device having a similar user interface), described in greater detail hereinbelow, that delivers enhanced features to the user.  For example, the application could define a pool owner's usage and target modes for the user to select from including but not limited to efficiency mode, spa mode, or party mode.  Selecting a mode will automatically adjust pump speed or flow accordingly. … The application can also allow for the quick and easy ability to switch to the last selected program or ‘last known good’ program which is the last program that ran without any errors.”) [Determining the last program that ran without any errors reads on “identifies the most optimal …”, and having no errors reads on “one or more criteria”.]
The motivation to combine Tarpo, Potucek, Goettl and Roy, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 4, Tarpo, Potucek, Goettl and Roy teach all the features of claims 1 and 3.
Roy further teaches:
wherein the one or more criteria include one or more selected from the group consisting of: cost, noise, speed, and carbon footprint. (Roy: [0343] FIG. 33V is a flowchart illustrating processing steps carried out by the pool control logic 70 for optimizing the operation of pool devices based on energy cost (peak and off-peak hours).”)
The motivation to combine Tarpo, Potucek, Goettl and Roy, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 6, Tarpo, Potucek, Goettl and Roy teach all the features of claim 1.
Goettl further teaches:
wherein the unsatisfactory conditions include one or more selected from the group consisting of: underflow, overflow, no-flow, misdirection, and unsafe. (Goettl: [0044] “Upon recognizing an underflow condition, the control system 22, 66, 86, 102, 122 will pause a lower priority or non-critical component, such as the in-floor cleaning system, to reduce the flow required so that the variable speed pump 14, 62, 82, 102, 122 can maintain proper system pressure and flow to the higher priority, user prescribed components, such as the water features and the spa jets.”)
The motivation to combine Tarpo, Potucek, Goettl and Roy, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 7, Tarpo, Potucek, Goettl and Roy teach all the features of claim 1.
Roy further teaches:
wherein one or more of the unsatisfactory conditions is defined on a component-specific basis. (Roy: [0231], figure 23E “FIG. 23E is another flowchart illustrating processing logic of the heater control logic 80 communicating with a heater.  In step 1582, the heater control logic 80 receives an instruction to activate the heater.  In step 1584, the heater logic 80 retrieves minimum flow rate setpoint data for heater operation from memory, e.g., gallons per minute.”) [The heater reads on “a component”, and the minimum flow rate setpoint condition being used for the heater reads on “on a component-specific basis”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tarpo, Potucek, Goettl and Roy before them, to modify the test system to incorporate determining the flow rate for activating the heater.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would allow for adjusting pump control to respond to meet the needs of the heater control (Roy: [0176] FIG. 19AC is a flowchart illustrating processing steps carried out by pump control logic 84 for adjusting the operation of the pump to meet the needs of other pool/spa equipment.  For example, pump control logic 84 could increase the speed/flow of the pump in response to an increase in the output of the heater, necessitated by a drop in ambient temperature (e.g., heater output increased to maintain desired pool/spa temperature).”)..

Regarding claim 8, Tarpo, Potucek, Goettl and Roy teach all the features of claim 1.
Tarpo further teaches:
restricting a user's ability to select the one or more potential configurations resulting in unsatisfactory conditions. (Tarpo: [0142], figure 9 “FIG. 9 illustrates a display screen shot of an exemplary spa configuration tab.  In this embodiment, mismatches between the selected, and connected spa can be indicated in red.  Red selections that are not <Select> are interpreted as ‘The wrong spa selection’ and the controls are disabled.”) [The mismatch reads on “unsatisfactory conditions”.]

Regarding claim 9, Tarpo, Potucek, Goettl and Roy teach all the features of claims 1 and 8.
Tarpo further teaches:
wherein the restricting step comprises disabling one or more graphical user interface widgets associated with the one or more potential configurations. (Tarpo: [0142] “FIG. 9 illustrates a display screen shot of an exemplary spa configuration tab.  In this embodiment, mismatches between the selected, and connected spa can be indicated in red.  Red selections that are not <Select> are interpreted as ‘The wrong spa selection’ and the controls are disabled. The operator will not be allowed to start a test on the spa if this occurs. The basic two types of violations are 1) Device configured, but not seen on the connected spa, or 2) Device seen on connected spa, but configured as ‘None’ in the User Settings.”) [The controls on the graphical user interface, as illustrated in figure 9, for the device reads on “one or more graphical user interface widgets”.]

Regarding claim 10, Tarpo, Potucek, Goettl and Roy teach all the features of claims 1 and 8.
Tarpo further teaches:
wherein the restricting step comprises presenting an alternative to a user request that would bring about the one or more potential configurations resulting in unsatisfactory conditions. (Tarpo: [0148] “For each spa component that the software detects, the user is offered an entry for Model and S/N. (If there is no pump 3, for example, then these options are disabled for that device).  The test station software receives the spa component information by reading the ADCM status packets received from the spa under test.”) [The offered entry for Model and S/N, possibly for correct entry, reads on “presenting an alternative to a user request”.]

Regarding claim 12, Tarpo, Potucek, Goettl and Roy teach all the features of claim 1.
Goettl further teaches:
wherein the one or more of the plurality of swimming pool components comprises an actuator-based pool cleaner. (Goettl: [0020] The variable speed pump 14 provides water from a pool/spa to the components 32a-32n, e.g., via piping or a plumbing subsystem that includes one or more pipes. The components 32a-32n can include H 0 features, pool/spa jets, an in-floor cleaning system, water features, a heater, a filter, a chlorinator, a chemical feeder, a sterilizer (e.g., an ultraviolet sterilizer, an ozone sterilizer, or a combination ultraviolet and ozone sterilizer), a pool cleaner, etc. The flow of water to each component 32a-32n is controlled via a corresponding control valve 30a-30n using a pressure/flow control and on/off motorized functions.”) [Using the control valve to control flow of water to the pool cleaner reads on “an actuator-based pool cleaner”.]
The motivation to combine Tarpo, Potucek, Goettl and Roy, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 13, Tarpo, Potucek, Goettl and Roy teach all the features of claim 1.
Roy further teaches:
wherein the one or more of the plurality of swimming pool components comprises a booster-pump-based pool cleaner. (Roy: [0284], figure 27B “FIG. 27B is a flowchart illustrating processing steps of the pool cleaner control logic 76 communicating with a booster pump.  In step 2440, the pool cleaner control logic 76 receives instructions to activate the pool cleaner.  In step 2442, the pool cleaner control logic 76 retrieves pool configuration data from memory (e.g., connected pool devices).  In step 2444, the pool cleaner control logic 76 receives operational data from a pump.  In step 2446, the pool cleaner control logic 76 determines whether the pump is on.  If a positive determination is made, the process proceeds to step 2448.  If a negative determination is made, in step 2456, the pool cleaner control logic 76 transmits instructions to the pump to activate, and the proceeds to step 2448.  In step 2448, the pool cleaner control logic 76 determines whether there is a booster pump.  If a positive determination is made, then in step 2450 the pool cleaner control logic 76 receives operational data from the booster pump.”) [The pool cleaner control based on the booster pump, as illustrated in figure 27B, reads on “a booster-pump-based pool cleaner”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tarpo, Potucek, Goettl and Roy before them, to modify the test system to incorporate booster pump to activate when required by the pool cleaner that uses booster pump.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would allow for the booster pump to activate when required by the pool cleaner that uses the booster pump (Roy: [0284], figure 27B “If a positive determination is made, then in step 2450 the pool cleaner control logic 76 receives operational data from the booster pump.  In step 2452, the pool cleaner control logic 76 determines whether the booster pump is on.  If a positive determination is made in step 2452, then in step 2454, the pool cleaner control logic 76 transmits instructions to the pool cleaner to activate.  If a negative determination is made in step 2452, then in step 2458 the pool cleaner control logic 76 transmits instructions to the booster pump to activate, and then proceeds to step 2454.”).

Regarding claim 14, Tarpo, Potucek, Goettl and Roy teach all the features of claim 1.
Tarpo further teaches:
wherein the one or more potential configurations include fluid flow through a spa basin. (Tarpo: [0027], figure 1 “FIG. 1 illustrates an overall block diagram of a spa system with typical equipment and plumbing installed.  The system includes a spa 1 for bathers with water, and a control system 2 to activate and manage the various parameters of the spa.”) [The spa 1 as illustrated in figure 1 reads on “a spa basin”.]

Regarding claim 15, Tarpo, Potucek, Goettl and Roy teach all the features of claim 1.
Tarpo further teaches:
wherein the plurality of swimming pool components further comprises a plurality of fluid flow pumps. (Tarpo: [0027], figure 1 “Connected to the spa 1 through a series of plumbing lines 13 are pumps 4 and 5 for pumping water, a skimmer 12 for cleaning the surface of the spa, a filter 20 for removing particulate impurities in the water, an air blower 6 for delivering therapy bubbles to the spa through air pipe 19, and an electric heater 3 for maintaining the temperature of the spa at a temperature set by the user.”) [pumps 4 and 5 as illustrated in figure 1 read on “a plurality of fluid flow pumps”.]

Regarding claim 16, Tarpo, Potucek, Goettl and Roy teach all the features of claims 1 and 15.
Goettl further teaches:
wherein the one or more conditions can be selected from the group consisting of: underflow, overflow, and safety conditions of the plurality of fluid flow pumps. (Goettl: [0043] “The systems 10, 60, 80, 100, 120 can also include an automatic system component underflow management mode of operation, which takes into account component priority. Specifically, when the cumulative/total flow required for all components 32a-32n, 74a-74e, 94a-94e, 114a-1 14e, 130a-130e desired to operate simultaneously exceeds the flow capacity of the respective variable speed pump 14, 62, 82, 102, 122 (or a combination of the variable speed pump 14, 62, 82, 102, 122 and additional pumps) at a given system pressure, the flow produced by the pump 14, 62, 82, 102, 122 will not meet the components’ 32a-32n, 74a-74e, 94a-94e, 114a-1 14e, 130a-130e flow demand.”)
The motivation to combine Tarpo, Potucek, Goettl and Roy, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 17, Tarpo, Potucek, Goettl and Roy teach all the features of claim 1.
Goettl further teaches:
wherein the one or more conditions can be selected from the group consisting of: underflow, overflow, and flow rate restrictions of the fluidic connections. (Goettl: [0003] “Additionally, in some scenarios, total GPM (gallons per minute) required by the components might exceed the maximum capacity of the pump, e.g., when multiple system component’s demands exceed pump capacity.”) [The maximum capacity reads on “flow rate restriction”.]
The motivation to combine Tarpo, Potucek, Goettl and Roy, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 18, Tarpo, Potucek, Goettl and Roy teach all the features of claims 1 and 17.
Goettl further teaches:
adjusting power output of at least one of the plurality of swimming pool system components based on the flow rate restrictions. (Goettl: [0031] “With component flow optimized, the components 32a-32n will perform required functions in reduced time periods and allow significant reductions of variable speed pump 14 usage durations and variable speed pump 14 motor power consumption.”; [0042] “The system 120 will perform substantially more efficient than normal non-calibrated, manually controlled pool systems because it utilizes precise pressure and flow settings on component circuits, allowing the variable speed pump 122 to operate at the lowest possible speed necessary to provide the specified and calibrated flow. Accordingly, the components 130a-130e will operate at peak efficiency, and the minimum pump speeds and motor horsepower will be utilized to perform required pool operations.”)
The motivation to combine Tarpo, Potucek, Goettl and Roy, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 19, Tarpo, Potucek, Goettl and Roy teach all the features of claim 1.
Roy further teaches:
wherein the plurality of swimming pool system components comprises at least a pool basin and a spa basin. (Roy: [0006] “In the pool and spa field, heating systems are commonly used to control water temperature.  Such systems generally have one or more inlet pipes for receiving water to be heated, and one or more outlet pipes for delivering heated water from the heating system back to the pool/spa.  While heating systems are commonly installed and used in pool and spa environments, there are a variety of problems that can arise in connection with the installation and operation of such devices.”; [0411] “With reference to FIGS. 45-48, the user interface screens generated by the system 6100 of FIG. 43 and the process 6120 of FIG. 44 will now be discussed in greater detail.  FIG. 45 illustrates an initial user interface screen generated by the system.  A user profile portion 6200 is provided which can be populated with pool owner information such as owner name, street address, email, zip code, total gallons, months operating, whether there is a pool, a pool and spa, pool control, and comments with respect to customer hassles.”) [The pool and the spa read on “a pool basin and a spa basin”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tarpo, Potucek, Goettl and Roy before them, to modify the test system to incorporate a pool and spa systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would allow to accommodate system with a pool and a spa (Roy: [0411] “A user profile portion 6200 is provided which can be populated with pool owner information such as owner name, street address, email, zip code, total gallons, months operating, whether there is a pool, a pool and spa, pool control, and comments with respect to customer hassles.”).

Regarding claim 20, Tarpo, Potucek, Goettl and Roy teach all the features of claims 1 and 19.
Roy further teaches:
wherein the one or more conditions can be selected from the group consisting of: underflow, overflow, and fluid spillover restrictions. (Roy: [0231] “In step 1586, the heater logic 80 receives operational flow rate data.  In step 1588, the heater logic 80 determines whether the flow rate is above the minimum setpoint.  If a positive determination is made, the process proceeds to step 1590.  If a negative determination is made, the process proceeds to step 1592. … If a negative determination is made, then the heater control logic 80 proceeds to step 1596 and transmits an error condition signal, and then ends the process.”) [The flow rate being below the minimum setpoint reads on “underflow”.]
The motivation to combine Tarpo, Potucek, Goettl and Roy, which teach the features of the present claim, as submitted in claim 19, is incorporated herein.

Regarding claim 21, Tarpo, Potucek, Goettl and Roy teach all the features of claim 1.
Goettl further teaches:
wherein the plurality of swimming pool system components comprises at least one or more fluid valves. (Goettl: Abstract “Pumping and water distribution systems for pools/spas, and methods for control thereof are provided. A system includes a pump including a variable speed motor, a controller configured to control the speed of the motor, a plurality of pool/spa components, a plumbing subsystem placing the components in fluidic communication with the pump, and a plurality of control valves switchable between an open position and a closed position.”)
The motivation to combine Tarpo, Potucek, Goettl and Roy, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 22, Tarpo, Potucek, Goettl and Roy teach all the features of claim 1.
Tarpo further teaches:
wherein the plurality of swimming pool system components comprises at least one or more pool heaters, pool coolers, or a combination thereof. (Tarpo: [0027], figure 1 “Connected to the spa 1 through a series of plumbing lines 13 are pumps 4 and 5 for pumping water, a skimmer 12 for cleaning the surface of the spa, a filter 20 for removing particulate impurities in the water, an air blower 6 for delivering therapy bubbles to the spa through air pipe 19, and an electric heater 3 for maintaining the temperature of the spa at a temperature set by the user.”)

Regarding claim 23, Tarpo, Potucek, Goettl and Roy teach all the features of claim 1.
Tarpo further teaches:
wherein the plurality of swimming pool system components comprises at least one or more water features. (Tarpo: [0029] “Water is drawn to the plumbing system generally through the skimmer 12 or suction fittings 17, and discharged back into the spa through therapy jets 18.”) [The therapy jets read on “water features”.]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Primary Examiner, Art Unit 2116